99 U.S. 607 (____)
WHITNEY
v.
COOK.
Supreme Court of United States.

Mr. Philip Phillips in support of the motion.
Mr. Thomas J. Durant, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This is a motion to affirm only. Our amended Rule 6 allows a motion to affirm to be united with a motion to dismiss. This implies that there shall appear on the record at least some color of right to a dismissal. That is not pretended in this case. We are therefore compelled to deny the motion. Our experience teaches that the only way to discourage frivolous appeals and writs of error is by the use of our power to award damages, and we think this a proper case in which to say that hereafter more attention will be given to that subject, and the rule enforced both according to its letter and spirit. Parties should not be subjected to the delay of proceedings for review in this court without reasonable cause, and our power to make compensation to some extent for the loss occasioned by an unwarranted delay ought not to be overlooked.